DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “two or more” first main electrode layers of claims 4-15 must be shown or the feature(s) canceled from the claim(s).  The drawings only show an IDT with two layers and do not disclose any embodiments with more than two layers in the IDT. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the configuration of the first, second, and third main electrode layers of claim 16 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 8-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect top claims 6, 8, and 9, these claims include IDT materials, specifically Ta and Pt, that are not included in the group of materials in claim 4, the parent claim of each of these claims. The addition of these claims appears to broaden the group of materials from the parent claim, which renders the claims indefinite.
With respect to claims 10-15, these claims each describe the IDT having “two or more first main electrodes”, and then list materials for what appears to be three layers. In each claim, the first and third material is the same. It is therefore unclear if applicant intends to claim IDT configurations of two layers or three layers.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-15 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakahashi (US 2012/0019101).
With respect to claim 1, Nakahashi discloses an elastic wave device comprising: a piezoelectric substrate (item 2) mainly including lithium niobate (Paragraph 53); an interdigital transducer electrode (item 3B) provided on the piezoelectric substrate (Fig 1A); and a dielectric film (item 6) provided on the piezoelectric substrate and covering the interdigital transducer electrode (Fig 1A), and mainly including silicon oxide (Paragraph 53), the elastic wave device using a Rayleigh wave (Paragraphs 116-117, wherein the SAW device of Nakahashi uses Rayleigh waves); wherein the interdigital transducer electrode includes a plurality of main electrode layers (items 11a-11g), the plurality of main electrode layers include one or more first main electrode layer (any one or combination of layers 11a-11g) made of a metal with a C112/C12 ratio greater than the C112/C12 ratio of the silicon oxide with regard to elastic constants C11 and C12 (Paragraphs 59 and 113, wherein the IDT materials disclosed by Nakahashi, which include many of the same materials included in the dependent claims. inherently satisfy the claimed relationship), and a sum of thicknesses of the one or more first main electrode layer is about 55% or more based on a thickness of an entirety of the interdigital transducer electrode being about 100% (Fig 1A, wherein various combinations of the layers 11a-11g include individual and/or combined thicknesses between 55% and 100%).
With respect to claim 2, Nakahashi discloses the elastic wave device according to Claim 1, wherein the metal included in the one or more first main electrode layer is at least one metal selected from the group consisting of Mo, W, Cu, and Fe (Paragraph 113).
With respect to claim 3, Nakahashi discloses the elastic wave device according to Claim 2, wherein the metal included in the one or more first main electrode layer is Mo (Paragraph 113).
With respect to claim 4, Nakahashi discloses the elastic wave device according to Claim 1, wherein a number of the one or more first main electrode layer is two or more; and the two or more first main electrode layers are made of metals that are two or more metals selected from the group consisting of Mo, W, Cu, and Fe (Paragraph 113).
With respect to claim 5, Nakahashi discloses the elastic wave device according to Claim 4, wherein the two or more first main electrode layers include a combination of a layer made of Cu and a layer made of Mo (Paragraph 113).
With respect to claim 6, Nakahashi discloses the elastic wave device according to Claim 4, wherein the two or more first main electrode layers include a combination of a layer made of Ta and a layer made of Cu (Paragraph 113).
With respect to claim 7, Nakahashi discloses the elastic wave device according to Claim 4, wherein the two or more first main electrode layers include a combination of a layer made of Cu and a layer made of W (Paragraph 113).
With respect to claim 8, Nakahashi discloses the elastic wave device according to Claim 4, wherein the two or more first main electrode layers include a combination of a layer made of Pt and a layer made of Cu (Paragraph 113).
With respect to claim 9, Nakahashi discloses the elastic wave device according to Claim 4, wherein the two or more first main electrode layers include a combination of a layer made of Pt and a layer made of Mo (Paragraph 113).
With respect to claim 10, Nakahashi discloses the elastic wave device according to Claim 4, wherein the two or more first main electrode layers include a combination of a layer made of Mo, a layer made of Cu, and a layer made of Mo (Paragraph 113).
With respect to claim 11, Nakahashi discloses the elastic wave device according to Claim 4, wherein the two or more first main electrode layers include a combination of a layer made of W, a layer made of Cu, and a layer made of W (Paragraph 113).
With respect to claim 12, Nakahashi discloses the elastic wave device according to Claim 4, wherein the two or more first main electrode layers include a combination of a layer made of Pt, a layer made of Cu, and a layer made of Pt (Paragraph 113).
With respect to claim 13, Nakahashi discloses the elastic wave device according to Claim 4, wherein the two or more first main electrode layers include a combination of a layer made of Pt, a layer made of Mo, and a layer made of Pt (Paragraph 113).
With respect to claim 14, Nakahashi discloses the elastic wave device according to Claim 4, wherein the two or more first main electrode layers include a combination of a layer made of Cu, a layer made of W, and a layer made of Cu (Paragraph 113).
With respect to claim 15, Nakahashi discloses the elastic wave device according to Claim 4, wherein the two or more first main electrode layers include a combination of a layer made of Cu, a layer made of Mo, and a layer made of Cu (Paragraph 113).
With respect to claim 17, Nakahashi discloses the elastic wave device according to Claim 1, wherein the plurality of main electrode layers include only the one or more first main electrode layer. (Fig 1A, wherein the “one or more
With respect to claim 18, Nakahashi discloses the elastic wave device according to Claim 1, wherein the plurality of main electrode layers further include a second main electrode layer made of a metal with a C112/C12 ratio less than the C112/C12 ratio of the silicon oxide and the second main electrode layer is made of at least one metal selected from the group consisting of Ag, Al, and Au (Fig 1A, Paragraphs 59 and 113, wherein the “second main electrode” corresponds to the third electrode layers described in paragraphs 59 and 113).
With respect to claim 19, Nakahashi discloses the elastic wave device according to Claim 1, wherein a number of the plurality of main electrode layers is two, the metal of the one or more first main electrode layer is Mo and the metal of the second main electrode layer is Ag (Fig 1A and paragraphs 59 and 113, wherein the “first main electrode” corresponds to any combination of layers that includes a Mo layer, and the “second main electrode layer” includes a Ag layer).
With respect to claim 20, Nakahashi discloses the elastic wave device according to Claim 1, wherein the one or more first main electrode layer is provided at one or more positions within about 42% of a thickness of the dielectric film from the piezoelectric substrate side (Fig 1A, wherein the IDT/first main electrode layer is formed directly on the piezoelectric layer, which is within 42% of a thickness of the dielectric layer, as it is 0%).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Nakahashi in view of Mimura (US 2009/0302709).
With respect to claim 16, Nakahashi discloses the elastic wave device according to Claim 1.
Nakahashi does not disclose that a number of the main electrode layers is three or more; the main electrode layers further include: a second main electrode layer made of a metal which is different from the metal of the one or more first main electrode layers and which is at least one metal selected from the group consisting of Mo, W, Cu, and Fe; and a third main electrode layer which is provided on a side of the second main electrode layer that is opposite to the one or more first main electrode layers and which is made of a same metal as the metal of the one or more first main electrode layers; and the one or more first main electrode layer is made of at least one metal selected from the group consisting of Mo, W, and Cu.
Mimura teaches a piezoelectric acoustic wave device in which a number of the main electrode layers is three or more (Fig 1B, items 7-9); the main electrode layers further include: a second main electrode layer (item 7) made of a metal which is different from the metal of the one or more first main electrode layers (item 8) and which is at least one metal selected from the group consisting of Mo, W, Cu, and Fe (Paragraph 59); and a third main electrode layer (item 9) which is provided on a side of the second main electrode layer that is opposite to the one or more first main electrode layers and which is made of a same metal as the metal of the one or more first main 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to combine the IDT arrangement of Mimura with the elastic wave device of Nakahashi for the benefit of providing improved insertion loss and temperature characteristics (Abstract of Mimura).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932. The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/DEREK J ROSENAU/Primary Examiner, Art Unit 2837